EXHIBIT 10.1
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
May 13, 2008 (the “Effective Date”), by and between Dana Holding Corporation, a
Delaware corporation (the “Company”) and James A. Yost (the “Executive”) (the
Company and the Executive, collectively, the “Parties,” and each, a “Party”). In
addition to the terms defined elsewhere herein, initial capitalized terms are
defined in Section 30.
WITNESSETH:
     WHEREAS, the Executive has agreed to assume the position and duties of
Executive Vice President and Chief Financial Officer of the Company on and after
May 22, 2008 for a term as specified herein;
     WHEREAS, the Company wishes to employ the Executive as its Executive Vice
President and its Chief Financial Officer;
     WHEREAS, the Executive has agreed to assume the position and duties of
Executive Vice President and Chief Financial Officer of the Company for the term
specified below; and
     WHEREAS, the Executive and the Company desire to enter into this Agreement.
     NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements set forth herein and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the Company and the
Executive agree as follows:

  1.   Employment.

  (a)   The Company will employ the Executive and the Executive will be employed
by the Company upon the terms and conditions set forth herein.     (b)   The
employment relationship between the Company and the Executive will be governed
by the general employment policies and practices of the Company, including
without limitation, those relating to the Company’s Standards of Business
Conduct, confidential information and avoidance of conflicts, except that when
the terms of this Agreement differ from or are in conflict with the Company’s
general employment policies or practices, this Agreement will control.

  2.   Term. Subject to termination under Section 9, the Executive’s employment
will be for a term of 36 months commencing on the Effective Date (the “Initial
Employment Term”). At the end of the Initial Employment Term and on each of the
next two succeeding anniversaries of the Effective Date, the Employment Term
will be automatically extended by an additional 12 months (each, a “Renewal
Term”), unless not less than 30 days prior to the end of the Initial Employment
Term or any Renewal Term, either the Executive or the Company

 



--------------------------------------------------------------------------------



 



      has given the other written notice (in accordance with Section 21) of
non-renewal. The Executive will provide the Company with written notice of his
intent to terminate employment with the Company at least 30 days prior to the
effective date of such termination; the Company will provide the Executive with
written notice of its intent to terminate the Executive’s employment with the
Company at least 30 days prior to the effective date of such termination, unless
the termination is for Cause.     3.   Position and Duties of the Executive.

  (a)   The Executive will have such duties, responsibilities and authority as
may be assigned to the Executive Vice President and Chief Financial Officer from
time to time by the Board of Directors of the Company (the “Board”), any
committee or person delegated by the Board, the Executive Chairman of the Board
of Directors (the “Chairman”) or the Chief Executive Officer to whom the
Executive will report. The Executive’s responsibilities are anticipated to
include (but not be limited to) responsibility for financial controls; financial
information; treasury management; defining the Company’s financial goals;
driving financial performance through the product lines and business units;
assuring access to capital markets; and communicating with industry analysts,
institutional asset managers and appropriate regulatory agencies and auditors.  
  (b)   So long as such activities do not involve a breach of Section 3(a) or
Sections 11, 12, 13 or 14 and do not significantly interfere with the
performance of his duties hereunder, the Executive may participate in any
governmental, educational, charitable or other community affairs or non-profit
organizations during the Employment Term and, subject to the prior approval of
the Board in its reasonable discretion, serve as a member of the governing board
of any such organization. The Executive may not accept any position during the
Employment Term with a for-profit enterprise without the prior approval of the
Board in its reasonable discretion. The Executive may retain all fees and other
compensation from any such service, and Company shall not reduce his
compensation by the amount of such fees.

  4.   Compensation.

  (a)   Base Salary. During the Employment Term, the Company will pay to the
Executive an annual base salary of $600,000.00 (the “Base Salary”), which Base
Salary will be payable at the times and in the manner consistent with the
Company’s general policies regarding compensation of the Company’s senior
executives. The Base Salary will be reviewed periodically by the Compensation
Committee and may be increased (but not decreased, except for across-the-board
reductions generally applicable to the Company’s senior executives) from time to
time in the Compensation Committee’s sole discretion.

2



--------------------------------------------------------------------------------



 



  (b)   Sign-on Incentive. The Company will pay a sign-on incentive to the
Executive in the amount of $250,000.00 in the form of cash, to be paid within
7 days from the date he commences employment pursuant to this Agreement.     (c)
  Incentive Compensation. The Executive will be eligible to participate in any
short-term and long-term incentive compensation plans, annual bonus plans and
such other management incentive programs or arrangements of the Company approved
by the Board or the Compensation Committee that are generally available to the
Company’s senior executives, including, but not limited to, the STIP, and the
LTIP.

  (i)   Annual Performance Bonus. During the Employment Term, the Executive will
be eligible to participate in the 2008 STIP, with a 2008 threshold payout rate
of 37.5% of Base Salary, a target bonus of 75% of Base Salary and a maximum
payout rate of 187.5% of Base Salary (an “Annual Bonus Award”). The Executive
will be entitled to a full year bonus opportunity for 2008 without pro-ration.  
  (ii)   Long-Term Performance Bonus. During the Employment Term, the Executive
will be eligible to participate in any long-term incentive award program. The
initial LTIP Award to the Executive shall be (A) 142,458 stock options valued in
accordance with the Black-Scholes method at a value of $5.37 per share and (B) a
threshold payout of 31,225 performance shares valued at $12.25 per share, a
target payout of 62,449 performance shares valued at $12.25 per share and a
maximum payout amount of 156,123 shares valued at $12.25 per share. Future LTIP
award opportunities shall be based upon 255% of the value of the Executive’s
then existing base salary, the value of such award to consist one-half in stock
options and one-half in performance shares. LTIP awards are determined and
granted by the Compensation Committee.     (iii)   Incentive compensation,
including Annual Bonus Award and any long-term incentive award, if earned, will
be paid when incentive compensation is customarily paid to the Company’s senior
executives in accordance with the terms of the applicable plans, programs or
arrangements.     (iv)   Pursuant to the Company’s applicable incentive or bonus
plans as in effect from time to time, the Executive’s incentive compensation
during the term of this Agreement may be determined according to criteria
intended to qualify as performance-based compensation under Section 162(m) of
the Code.

3



--------------------------------------------------------------------------------



 



  (v)   At the end of the Initial Employment Term and at the end of each Renewal
Term (if any) including any termination of employment described in
Sections 9(b), (c) and (d) below, all unvested LTIP as described in this
subparagraph 4(c) shall be deemed fully vested and earned by the Executive based
on corporate performance and shall be paid to the Executive at such dates and
amounts as are in accordance with the terms and provisions of the LTIP.

  (d)   Buyout. Within 7 days from the date the Executive commences employment
pursuant to this Agreement, the Executive will receive (i) a cash payment of
$401,440, (ii) 85,781 Dana stock options immediately fully vested and
(iii) 26,753 shares of Dana common stock for the purpose of making the Executive
whole from forfeited compensation from his prior employer consisting of accrued
2008 bonus, remaining 2006 special bonus and the cash-out of existing options
and Restricted Stock Units.     (e)   Change in Control. In the event of a
Change in Control, any unvested Option Shares or Performance Shares shall
immediately vest and become exercisable. For purposes of this Agreement, the
Nonqualified Stock Option Agreement and the Performance Shares Agreement,
“Change in Control” shall have the meaning provided in the 2008 LTIP. The terms
of this Agreement will supersede and take precedence over any terms of the
Nonqualified Stock Option Agreement and the Performance Shares Agreement to the
extent the terms of the Nonqualified Stock Option Agreement and the Performance
Shares Agreement are contradictory or inconsistent with the terms of this
Agreement. The Executive shall be immediately eligible for coverage, at his
option, under any Change of Control Plan when approved by the Board of
Directors.

  5.   Benefits.

  (a)   During the Employment Term, the Company will make available to the
Executive, subject to the terms and conditions of the applicable plans,
participation for the Executive and his eligible dependents in: (i)
Company-sponsored employee welfare benefit plans (including health care, dental,
life insurance and disability plans), programs and arrangements (the “Employee
Plans”) and such other usual and customary benefits in which senior executives
of the Company participate from time to time, provided however, that in lieu of
eligibility for relocation assistance due to relocation hardship, the Executive
will be provided a car and driver service from Bloomfield, Michigan to Toledo,
Ohio as reasonably necessary and the use of a Company guest house from time to
time and at such times as the Executive may request (subject to availability),
and (ii) such fringe benefits and perquisites as may be made available to senior
executives (including but not limited to inclusion in any future change in
control plan or agreement adopted by the Company and immediate eligibility for a
Perquisite Allowance of $35,000.00), provided

4



--------------------------------------------------------------------------------



 



      however, that eligibility for D & O indemnity insurance and other benefits
and perquisites available from plans and programs provided specifically to other
executive officers will be immediate upon the beginning of his employment with
the Company in accordance with the specific terms of such plans and programs. At
the Executive’s election, he may “opt out” of life, disability, health care and
dental coverage for the Executive and his family and instead receive the “opt
out” payment provided by the Company’s plan.     (b)   The Executive
acknowledges that the Company may change its benefit programs from time to time
which may result in certain benefit programs being amended or terminated for its
senior executives generally provided, however, that no such change would result
in a proportionately greater reduction in the rights or benefits to the
Executive as compared with any other executives of the Company.     (c)   The
Company will provide the Executive with a supplemental retirement benefit in the
form and amounts as set forth in the Supplemental Executive Retirement Plan (the
“SERP) attached hereto.     (d)   The Executive shall receive an executive
physical examination at the Company’s sole cost to occur in 2008 at either the
Mayo Clinic, the Cleveland Clinic or the like as the Executive may determine.
Thereafter, the Executive will be immediately eligible for any executive
physical plan or program subsequently adopted by the Company.     (e)   The
Company will reimburse the Executive for the reasonable legal fees and expenses
incurred by the Executive in connection with negotiation and documentation of
this Agreement and the Plan attached hereto.     (f)   To the extent the
Executive must include as compensation the value of the car and driver service
and the use of the Company guest house described in subparagraph (a) above, such
compensation shall be “grossed up” to the Executive to account for the income
taxes payable by the Executive with respect to such value.

    (g) (i)   To the extent any compensation received under the Nonqualified
Stock Option Agreement, the Performance Shares Agreement, or under this
Agreement would be subject to the tax imposed by Section 4999 of the code (the
“Excise Tax”), the Company will pay Executive an additional amount (the
“Gross-Up Payment”) such that the net amount retained by Executive shall be
equal to the compensation Executive would have received had there been no Excise
Tax imposed.       (ii)   Upon any payment to Executive in connection with a
Change in Control or a termination of this Agreement, the Company shall, at the

5



--------------------------------------------------------------------------------



 



      Company’s expense, cause an independent public accounting firm mutually
agreeable to the Company and Executive to determine whether the payment would be
subject to any Excise Tax and if so, the amount of the Gross-Up Payment. Such
accounting firm shall provide detailed supporting calculations to both the
Company and the Executive within 15 business days after receiving notice that
such payments have been made (or at such earlier time as requested by the
company). If the accounting firm determines that no Excise Tax is payable by
Executive, the accounting firm shall provide Executive with a written opinion
that the failure to report an excise tax on Executive’s applicable federal
income tax return would not result in the imposition of any penalty. In the
event the Excise Tax is subsequently determined to be less than the amount taken
into account in calculating the Gross-Up Payment, Executive shall repay to the
Company, at the time that the amount of such reduction in Excise Tax is finally
determined, the portion of the Gross-Up Payment attributable to such reduction.
In the event that the Excise Tax is determined to exceed the amount taken into
account (including by reason of any payment the existence or amount of which
cannot be determined at the time of the Gross-Up Payment), the Company shall
make an additional Gross-Up payment to Executive in respect of such excess (plus
any penalty, interest of Excise Tax payable with respect to such excess) at the
time that the amount of such excess is finally determined, such that Executive
retains the same amount of compensation and benefits Executive would have
received had there been no Excise Tax imposed.     (iii)   The Company shall pay
the Gross-Up Payment not later than the fifth day following the date of
termination of this Agreement (or if there is no termination, the fifth day
following the date of the Change in Control); provided, however, that if the
amount of the Gross-Up Payment cannot be finally determined on or before such
day, the Company shall pay Executive on such day an estimate determined in good
faith by the Company of the minimum amount of such payment and shall pay the
remainder of such payment as soon as the amount thereof can be determined but in
no event later than the thirtieth day after the date of termination (or the date
of the Change in Control, as the case may be).

  6.   Expenses. The Company will pay or reimburse the Executive for reasonable
and necessary business expenses incurred by the Executive in connection with his
duties on behalf of the Company in accordance with the policies, as may be
amended from time to time, or any successor policy, plan program or arrangement
thereto and any other of its expense policies applicable to senior executives of
the Company.

6



--------------------------------------------------------------------------------



 



  7.   Vacation. In addition to such holidays, sick leave, personal leave and
other paid leave as is allowed under the Company’s policies applicable to senior
executives generally, the Executive will be eligible to participate in the
Company’s vacation policy in accordance with the Company’s policy generally
applicable to senior executives. The duration of such vacations and the time or
times when they will be taken will be determined by the Executive in
consultation with the Executive Chairman or Chief Executive Officer.     8.  
Place of Performance. In connection with his employment by the Company, the
Executive will be based at the principal executive offices of the Company in the
greater Toledo, Ohio area (the “Place of Performance”). The Executive is not,
and shall not be, required to relocate his residence from Bloomfield, Michigan
to the greater Toledo, Ohio area as a condition of his employment.     9.  
Termination. For purposes of this Section 9, no payment that would otherwise be
made and no benefit that would otherwise be provided upon a termination of
employment will be made or provided until such termination of employment is also
a “Separation from Service” (as determined in accordance with Section 409A of
the Code).

  (a)   Termination by the Company for Cause or Resignation by the Executive
without Good Reason. If, during the Employment Term, the Executive’s employment
is terminated by Company for Cause, or if the Executive resigns without Good
Reason, the Executive will not be eligible to receive Base Salary or to
participate in any Employee Plans with respect to future periods after the date
of such termination or resignation, except that the Executive shall have the
right to receive accrued but unpaid cash compensation as provided under this
Agreement and any Employee Plan (including the SERP) in accordance with the
terms of this Agreement and such Employee Plan (including the SERP) and
applicable law.     (b)   Termination by the Company Without Cause or
Resignation by the Executive for Good Reason.         If, during the Initial
Employment Term or any Renewal Term if the Employment Term is extended, the
Executive’s employment is terminated by the Company without Cause or by the
Executive for Good Reason, in full satisfaction of the Executive’s rights and
any benefits the Executive might be entitled to under this Agreement, the
Executive will be entitled to receive from the Company:

  (i)   the Executive’s accrued, but unpaid, Base Salary, Perquisite Allowance
and vacation pay through the date of termination of employment, payable in
accordance with the Company’s normal payroll practices and other benefits as
provided under this Agreement or any Employee Plan, including the SERP, all in

7



--------------------------------------------------------------------------------



 



      accordance with the terms of this Agreement or such Employee Plan
including the SERP and applicable law;     (ii)   continuation of his Base
Salary and Perquisite Allowance in effect immediately prior to the termination
of his employment, which payments will be paid to the Executive in equal
installments on the regular payroll dates under the Company’s payroll practices
applicable to the Executive at the time of termination for the duration of the
Payment Period, and each such payment will be a separate payment and not one of
a series of payments for purposes of Section 409A of the Code;         Any
obligation of Company to make any payment pursuant to Section 9(b)(ii) is
conditioned upon the Executive first delivering to Company a release in the form
customarily used for the termination of executives (the “Release”) within 30
calendar days after termination of the Executive’s employment, with all periods
for revocation expired (the “Release Effective Date”);     (iii)   a pro rata
payment of the Annual Bonus Award at the Target payout rate under the then
current bonus plan adopted by the Compensation Committee, for the portion of the
Company’s fiscal year prior to the date of termination of his employment;    
(iv)   Unvested LTIP awards shall fully vest and be deemed earned by the
Executive and shall be paid to the Executive in accordance with Section 4(c)(v)
above; and     (v)   continuation of life, disability, health and welfare
benefits at the levels in effect as of the Termination Date at no additional
cost to the Executive than that which was in effect as of the Termination Date
(subject to annual increases applicable to all management employees) for a
period of one year; providing that such benefits shall be reduced to the extent
comparable benefits are made available to the Executive from a successor
employer, and the Executive shall be obligated to report such benefits to the
Company.

  (c)   Termination by Death or Disability. If the Executive dies or becomes
Disabled during the Employment Term, the Executive’s employment will terminate
and the Executive or the Executive’s beneficiary or if none, the Executive’s
estate, as the case may be, will be entitled to receive from the Company, the
rights described in Section 9(b)(i), (ii), (iii) (but Annual Bonus Award only
through the termination of employment) and (iv).     (d)   Termination by
Retirement. If following the expiration of the Initial Employment Term or the
applicable Renewal Term, the Executive or the

8



--------------------------------------------------------------------------------



 



      Company elects not to extend the Employment Term for either the first
Renewal Term of the last Renewal Term, the Executive will be entitled to receive
from the Company the rights and benefits described in Section 9(b)(i), (iii)
(but Annual Bonus Award only through the termination of employment) and (iv).  
  (e)   No Mitigation Obligation. No amounts paid under Section 9 will be
reduced by any earnings that the Executive may receive from any other source.  
  (f)   Forfeiture. Notwithstanding the foregoing, any right of the Executive to
receive termination payments and benefits hereunder will be forfeited for
payments due from and after any material breach of Section 11, 12, 13, 14 or 16
by the Executive.     (g)   Section 409A Delay. Notwithstanding any provisions
of Section 9 to the contrary, if the Executive is a “specified employee” (within
the meaning of Section 409A and determined pursuant to procedures adopted by the
Company) at the time of his Separation from Service and if any portion of the
payments or benefits to be received by the Executive under Section 9 upon his
separation from service would be considered deferred compensation under
Section 409A, then the following provisions will apply to the relevant portion:

  (i)   Each portion of such payments and benefits that would otherwise be
payable pursuant to Section 9 during the six-month period immediately following
the Executive’s Separation from Service (the “Delayed Period”) will instead be
paid or made available on the earlier of (i) the first business day of the
seventh month following the date the Executive incurs a Separation from Service
and (ii) the Executive’s death (the applicable date, the “Permissible Payment
Date”);     (ii)   With respect to any amount of expenses eligible for
reimbursement under Section 9, such expenses will be reimbursed by the Company
within 30 calendar days (or, if applicable, on the Permissible Payment Date)
following the date on which the Company receives the applicable invoice from the
Executive (and approves such invoice) but in no event later than December 31 of
the year following the year in which the Executive incurs the related expenses;
    (iii)   Payments delayed under Section 9 (other than the delayed settlement
of equity-based awards subject to Section 409A) as a result of the application
of Section 409A will not accrue interest. In no event will the reimbursements or
in-kind benefits to be provided by the Company in one taxable year affect the
amount of

9



--------------------------------------------------------------------------------



 



      reimbursements or in-kind benefits to be provided in any other taxable
year, nor will the Executive’s right to reimbursement or in-kind benefits be
subject to liquidation or exchange for another benefit; and     (iv)   Each
payment under this Agreement will be considered a “separate payment” and not of
a series of payments for purposes of Section 409A.

  10.   Director’s and Officer’s Insurance; Indemnification. In addition to any
rights to indemnification to which the Executive is entitled under the Company’s
Restated Certificate of Incorporation and Bylaws, the Company shall indemnify
the Executive at all times during and after the Employment Term to the maximum
extent permitted under the Delaware Business Corporation Act or any successor
provision thereof in accordance with applicable law for the Executive’s action
or inaction on behalf of the Company while an employee. Further, Executive shall
be covered within the provisions of Director’s and Officer’s Insurance purchased
by the Company in accordance with the terms of such policies.     11.  
Confidential Information; Statements to Third Parties.

  (a)   During the Employment Term and for twelve (12) months following
termination of the Executive’s employment, the Executive acknowledges that:

  (i)   all information, whether or not reduced to writing (or in a form from
which information can be obtained, translated, or derived into reasonably usable
form) or maintained in the mind or memory of the Executive and whether compiled
or created by the Company, any of its Subsidiaries or any affiliates of the
Company or its Subsidiaries (collectively, the “Company Group”), which derives
independent economic value from not being readily known to or ascertainable by
proper means by others who can obtain economic value from the disclosure or use
of such information, of a proprietary, private, secret or confidential
(including, without exception, inventions, products, processes, methods,
techniques, formulas, compositions, compounds, projects, developments, sales
strategies, plans, research data, clinical data, financial data, personnel data,
computer programs, customer and supplier lists, trademarks, service marks,
copyrights (whether registered or unregistered), artwork, and contacts at or
knowledge of customers or prospective customers) nature concerning the Company
Group’s business, business relationships or financial affairs (collectively,
“Proprietary Information”) shall be the exclusive property of the Company Group:
provided however, that such Proprietary Information shall not include any
information that (A) has become generally available to the public other than as
a result of a

10



--------------------------------------------------------------------------------



 



      disclosure by the Executive, or (B) was available or became known to the
Executive prior to the disclosure of such information on a non-confidential
basis without breach of any duty of confidentiality from any party to the
Company and the Executive.     (ii)   the Proprietary Information of the Company
Group gained by the Executive during the Executive’s association with the
Company Group was or will be developed by and/or for the Company Group through
substantial expenditure of time, effort and money and constitutes valuable and
unique property of the Company Group;     (iii)   reasonable efforts have been
put forth by the Company Group to maintain the secrecy of its Proprietary
Information;     (iv)   such Proprietary Information is and will remain the sole
property of the Company Group; and     (v)   any retention or use by the
Executive of Proprietary Information after the termination of the Executive’s
services for the Company Group or any non-renewal will constitute a
misappropriation of the Company Group’s Proprietary Information.

  (b)   The Executive further acknowledges and agrees that he will take all
affirmative steps reasonably necessary or required by the Company to protect the
Proprietary Information from inappropriate disclosure during and after his
employment with the Company.     (c)   The Executive further agrees that all
documents or computer files containing Proprietary Information in the
Executive’s custody or possession will be delivered to the Company (to the
extent the Executive has not already returned) in good condition, on or before
five business days subsequent to the earlier of: (i) a request by the Company or
(ii) the Executive’s termination of employment for any reason or Cause,
including for non-renewal of this Agreement, Disability, termination by the
Company or termination by the Executive.     (d)   The Executive further agrees
that his obligation not to disclose or to use information and materials of the
types set forth in Sections 11(a), 11(b) and 11(c) above, and his obligation to
return materials and tangible property, set forth in Section 11(c) above, also
extends to such types of information, materials and tangible property of
customers of the Company Group, consultants for the Company, suppliers to the
Company, or other third parties who may have disclosed or entrusted the same to
the Company or to the Executive.     (e)   Further, the Executive acknowledges
that his obligation of confidentiality will survive, regardless of any other
breach of this Agreement or any other agreement, by any party hereto, until and
unless such Proprietary

11



--------------------------------------------------------------------------------



 



      Information of the Company Group has become, through no fault of the
Executive, generally known to the public. In the event that the Executive is
required by law, regulation, or court order to disclose any of the Company
Group’s Proprietary Information, the Executive will promptly notify the Company
prior to making any such disclosure to facilitate the Company seeking a
protective order or other appropriate remedy from the proper authority. The
Executive further agrees to cooperate with the Company at no cost to the
Executive in seeking such order or other remedy and that, if the Company is not
successful in precluding the requesting legal body from requiring the disclosure
of the Proprietary Information, the Executive will furnish only that portion of
the Proprietary Information that is legally required, and the Executive at the
sole cost and expense of the Company, will exercise all legal efforts to obtain
reliable assurances that confidential treatment will be accorded to the
Proprietary Information.     (f)   The Executive’s obligations under this
Section 11 are in addition to, and not in limitation of, all other obligations
of confidentiality under the Company’s policies, general legal or equitable
principles or statutes.     (g)   During the Employment Term, other than in
connection with the performance of his duties hereunder, and following his
termination of employment:

  (i)   the Executive will not, directly or indirectly, make or cause to be made
any statements, including but not limited to, comments in books or printed
media, to any third parties criticizing or disparaging the Company Group or
commenting on the character or business reputation of the Company Group and
resulting in a material adverse impact upon the Company. Without the prior
written consent of the Board, unless otherwise required by law, the Executive
will not (A) publicly comment in a manner materially adverse to the Company
Group concerning the status, plans or prospects of the business of the Company
Group or (B) publicly comment in a manner materially adverse to the Company
Group concerning the status, plans or prospects of any existing, threatened or
potential claims or litigation involving the Company Group;     (ii)   the
Company will comply with its policies regarding public statements with respect
to the Executive and any such statements will be deemed to be made by the
Company only if made or authorized by a member of the Board or a senior
executive officer of the Company; and any such statements made or authorized by
a member of the Board or senior executive officer pertaining to the Executive,
however disseminated, delivered or conveyed, shall not

12



--------------------------------------------------------------------------------



 



      criticize or disparage the Executive or be negative or adverse with regard
to the character, performance or reputation of the Executive;     (iii)  
nothing herein precludes honest and good faith reporting by the Executive to
appropriate Company or legal enforcement authorities; and     (iv)   The
Executive acknowledges and agrees that a violation of the foregoing provisions
of this Section 11 would cause irreparable harm to the Company Group, and that
the Company’s remedy at law for any such violation would be inadequate. In
recognition of the foregoing, the Executive agrees that, in addition to any
other relief afforded by law or this Agreement, including damages sustained by a
breach of this Agreement and any forfeitures under Section 9(f), and without the
necessity or proof of actual damages, the Company will have the right to enforce
this Agreement by specific remedies, which will include, among other things,
temporary and permanent injunctions, it being the understanding of the
undersigned parties hereto that damages, the forfeitures described above and
injunctions will all be proper modes of relief and are not to be considered as
alternative remedies.

  12.   Non-Competition. In consideration of the Company entering into this
Agreement, for a period commencing on the Effective Date and ending on the
expiration of the Restricted Period:

  (a)   The Executive covenants and agrees that the Executive will not, directly
or indirectly, engage in any activities on behalf of or have an interest in any
Competitor of the Company Group, whether as an owner, investor, executive,
manager, employee, independent consultant, contractor, advisor, or otherwise.
The Executive’s ownership of less than one percent (1%) of any class of stock in
a publicly traded corporation will not be a breach of this paragraph.     (b)  
A “Competitor” is any entity doing business directly or indirectly (e.g., as an
owner, investor, provider of capital or otherwise) in the United States
including any territory of the United States (the “Territory”) that provides
products and/or services that are the same or similar to the products and/or
services that are currently being provided at the time of Executive’s
termination or that were provided by the Company Group during the two-year
period prior to the Executive’s separation from service with the Company Group
or the non-renewal of this Agreement.     (c)   The Executive acknowledges and
agrees that due to the continually evolving nature of the Company Group’s
industry, the scope of its business and/or the identities of Competitors may
change over time. The Executive further acknowledges and agrees that the Company
Group

13



--------------------------------------------------------------------------------



 



      markets its products and services on a nationwide basis, encompassing the
Territory and that the restrictions imposed by this covenant, including the
geographic scope, are reasonably necessary to protect the Company Group’s
legitimate interests.     (d)   The Executive covenants and agrees that should a
court at any time determine that any restriction or limitation in this
Section 12 is unreasonable or unenforceable, it will be deemed amended so as to
provide the maximum protection to the Company Group and be deemed reasonable and
enforceable by the court.

  13.   Non-Solicitation. In consideration of the Company entering into this
Agreement, for a period commencing on the date on which the Executive’s
employment terminates for any reason and ending on the expiration of the
Restricted Period, the Executive hereby covenants and agrees that he will not,
directly or indirectly, individually or on behalf of any other person or entity
do any of the following:

  (a)   hire or employ or assist in hiring or employing any person who was at
any time during the last 18 months of the Executive’s employment an employee,
representative or agent of any member of the Company Group or solicit, aid,
induce or attempt to solicit, aid, induce or persuade, directly or indirectly,
any person who is an employee, representative, or agent of any member of the
Company Group to leave his or her employment with any member of the Company
Group to accept employment with any other person or entity provided, however,
the foregoing shall not prohibit advertisements for employment placed in
newspapers or other media of general circulation to the general public;     (b)
  induce any person who is an employee, officer or agent of the Company Group,
or any of its affiliated, related or subsidiary entities to terminate such
relationship;     (c)   solicit any customer of the Company Group, or any person
or entity whose business the Company Group had solicited during the 180-day
period prior to termination of the Executive’s employment for purposes of
business which is competitive to the Company Group within the Territory; or    
(d)   For purposes of this Section 13, the term “solicit or persuade” includes,
but is not limited to, (i) initiating communications with an employee of the
Company Group relating to possible employment, (ii) offering bonuses or
additional compensation to encourage an employee of the Company Group to
terminate his employment, and (iii) referring employees of the Company Group to
personnel or agents employed by competitors, suppliers or customers of the
Company Group.

  14.   Developments.

14



--------------------------------------------------------------------------------



 



  (a)   The Executive acknowledges and agrees that he will make full and prompt
disclosure to the Company of all inventions, improvements, discoveries, methods,
developments, software, mask works, and works of authorship, whether patentable
or copyrightable or not, (i) which relate to the Company’s business and have
heretofore been created, made, conceived or reduced to practice by the Executive
or under his direction or jointly with others, and not assigned to prior
employers, or (ii) which have utility in or relate to the Company’s business and
are created, made, conceived or reduced to practice by the Executive or under
his direction or jointly with others during his employment with the Company,
whether or not during normal working hours or on the premises of the Company
(all of the foregoing of which are collectively referred to in this Agreement as
“Developments”).     (b)   The Executive further agrees to sign the Company’s
Standard Invention and Disclosure Agreement as required of all new employees.  
  (c)   The Executive further agrees to cooperate fully with the Company, both
during and his employment with the Company, with respect to the procurement,
maintenance and enforcement of copyrights, patents and other intellectual
property rights (both in the United States and other countries) relating to
Developments. The Executive will not be required to incur or pay any costs or
expenses in connection with the rendering of such cooperation.

  15.   Remedies. The Executive and the Company agree that the covenants
contained in Sections 11, 12, 13 and 14 are reasonable under the circumstances,
and further agree that if in the opinion of any court of competent jurisdiction
any such covenant is not reasonable in any respect, such court will have the
right, power and authority to sever or modify any provision or provisions of
such covenants as to the court will appear not reasonable and to enforce the
remainder of the covenants as so amended. The Executive acknowledges and agrees
that the remedy at law available to the Company for breach of any of the
Executive’s obligations under Sections 11, 12, 13 and 14 would be inadequate and
that damages flowing from such a breach may not readily be susceptible to being
measured in monetary terms. Accordingly, the Executive acknowledges, consents
and agrees that, in addition to any other rights or remedies that the Company
may have at law, in equity or under this Agreement, upon adequate proof of the
Executive’s violation of any such provision of this Agreement, the Company will
be entitled to immediate injunctive relief and may obtain a temporary order
restraining any threatened or further breach, without the necessity of proof of
actual damage.     16.   Continued Availability and Cooperation.

  (a)   Following termination of the Executive’s employment, the Executive will,
at no cost to the Executive, but at the sole cost and expense of the

15



--------------------------------------------------------------------------------



 



      Company, cooperate fully with the Company and with the Company’s counsel
in connection with any present and future actual or threatened litigation,
administrative proceeding or investigation involving the Company that relates to
events, occurrences or conduct occurring (or claimed to have occurred) during
the period of the Executive’s employment by the Company. Cooperation will
include, but is not limited to:

  (i)   Making himself reasonably available for interviews and discussions with
the Company’s counsel as well as for depositions and trial testimony;     (ii)  
if depositions or trial testimony are to occur, making himself reasonably
available and cooperating in the preparation therefore, as and to the extent
that the Company or the Company’s counsel reasonably requests;     (iii)  
refraining from impeding in any way the Company’s prosecution or defense of such
litigation or administrative proceeding; and     (iv)   cooperating fully in the
development and presentation of the Company’s prosecution or defense of such
litigation or administrative proceeding.

  (b)   The Company will reimburse the Executive for reasonable travel, lodging,
telephone and similar expenses, as well as reasonable attorneys’ fees (if
independent legal counsel is necessary or otherwise reasonably requested by the
Executive), incurred in connection with any cooperation, consultation and advice
rendered under this Agreement. Any reimbursement or provision of in-kind
benefits made during the Executive’s lifetime pursuant to the terms of this
Section 16(b) will be made as soon as possible but in no event later than
December 31st of the year following the year in which the Executive incurs the
expense. In no event will the amount of expenses so reimbursed, or in-kind
benefits provided, by the Company in one year affect the amount of expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year. Each provision of reimbursement of expenses or in-kind benefit
pursuant to this Section 16(b) will be considered a separate payment and not one
of a series of payments for purposes of Section 409A of the Code.

  17.   Dispute Resolution.

  (a)   In the event that the Parties are unable to resolve any controversy or
claim arising out of or in connection with this Agreement or breach thereof,
either Party will refer the dispute to binding arbitration, which will be the
exclusive forum for resolving such claims. Such arbitration will be

16



--------------------------------------------------------------------------------



 



      administered by the American Arbitration Association (“AAA”) pursuant to
its Rules and Procedures for Resolution of Employment Disputes and governed by
Delaware law. The arbitration will be conducted by a single arbitrator selected
by the Parties according to the rules of AAA. In the event that the Parties fail
to agree on the selection of the arbitrator within 30 days after either Party’s
request for arbitration, the arbitrator will be chosen by AAA. The arbitration
proceeding will commence on a mutually agreeable date within 90 days after the
request for arbitration, unless otherwise agreed by the Parties, and in the
location where the Executive worked during the six months immediately prior to
the request for arbitration if that location is in Ohio and if not, the location
will be Ohio, unless the Parties agree otherwise.     (b)   The Parties agree
that each will bear their own costs and attorneys’ fees. The arbitrator will not
have authority to award attorneys’ fees or costs to any Party.     (c)   The
arbitrator will have no power or authority to make awards or orders granting
relief that would not be available to a Party in a court of law. The
arbitrator’s award is limited by and must comply with this Agreement and
applicable federal, state, and local laws. The decision of the arbitrator will
be final and binding on the Parties.     (d)   Notwithstanding the foregoing, no
claim or controversy for injunctive or equitable relief contemplated by or
allowed under applicable law pursuant to Sections 11, 12, 13 and 14 of this
Agreement will be subject to arbitration under this Section 17, but will instead
be subject to determination in a court of competent jurisdiction in Ohio, which
court will apply Delaware law consistent with Section 22 of this Agreement,
where either Party may seek injunctive or equitable relief.

  18.   Other Agreements. No agreements (other than the agreements evidencing
any grants of equity awards) or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or other
agreements, orally or otherwise, have been made by any party, or anyone acting
on behalf of any party, pertaining to the subject matter hereof, which are not
embodied herein, and that no prior and/or contemporaneous agreement, statement
or promise pertaining to the subject matter hereof that is not contained in this
Agreement will be valid or binding on either party. In the event of any
inconsistency between this Agreement and any other agreement which binds or
benefits the Executive and the Company, including any incentive plan, Employee
Plan or benefit plan, this Agreement shall supersede, govern and control unless
otherwise required by applicable law.

17



--------------------------------------------------------------------------------



 



  19.   Withholding of Taxes. The Company will withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any law or government regulation or ruling.    
20.   Successors and Binding Agreement.

  (a)   The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
the Company would be required to perform if no such succession had taken place.
This Agreement will be binding upon and inure to the benefit of the Company and
any successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor will thereafter be deemed the “Company” for the purposes of
this Agreement), but will not otherwise be assignable, transferable or delegable
by the Company.     (b)   This Agreement will inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs and legatees.     (c)   This Agreement is
personal in nature and neither of the parties hereto will, without the consent
of the other, assign, transfer or delegate this Agreement or any rights or
obligations hereunder except as expressly provided in Sections 20(a) and 20(b).
Without limiting the generality or effect of the foregoing, the Executive’s
right to receive payments hereunder will not be assignable, transferable or
delegable, whether by pledge, creation of a security interest, or otherwise,
other than by a transfer by the Executive’s will or by the laws of descent and
distribution and, in the event of any attempted assignment or transfer contrary
to this Section 20(c), the Company will have no liability to pay any amount so
attempted to be assigned, transferred or delegated.

  21.   Notices. All communications, including without limitation notices,
consents, requests or approvals, required or permitted to be given hereunder
will be in writing and will be duly given when hand delivered or dispatched by
electronic facsimile transmission (with receipt thereof confirmed), or five
business days after having been mailed by United States registered or certified
mail, return receipt requested, postage prepaid, or three business days after
having been sent by a nationally recognized overnight courier service such as
Federal Express or UPS, addressed to the Company (to the attention of the
General Counsel of the Company) at its principal executive offices and to the
Executive at his principal residence, or to such other address as any party may
have furnished to the other in

18



--------------------------------------------------------------------------------



 



      writing and in accordance herewith, except that notices of changes of
address will be effective only upon receipt.     22.   Governing Law and Choice
of Forum.

  (a)   This Agreement will be construed and enforced according to the laws of
the State of Delaware, without giving effect to the conflict of laws principles
thereof.     (b)   To the extent not otherwise provided for by Section 17 of
this Agreement, the Executive and the Company consent to the jurisdiction of all
state and federal courts located in Ohio, as well as to the jurisdiction of all
courts to which an appeal may be taken from such courts, for the purpose of any
suit, action, or other proceeding arising out of, or in connection with, this
Agreement or that otherwise arise out of the employment relationship. Each party
hereby expressly waives any and all rights to bring any suit, action, or other
proceeding in or before any court or tribunal other than the courts described
above and covenants that it will not seek in any manner to resolve any dispute
other than as set forth in this paragraph. Further, the Executive and the
Company hereby expressly waive any and all objections either may have to venue,
including, without limitation, the inconvenience of such forum, in any of such
courts. In addition, each of the Parties consents to the service of process by
personal service or any manner in which notices may be delivered hereunder in
accordance with this Agreement.

  23.   Validity/Severability. If any provision of this Agreement or the
application of any provision is held invalid, unenforceable or otherwise
illegal, the remainder of this Agreement and the application of such provision
will not be affected, and the provision so held to be invalid, unenforceable or
otherwise illegal will be reformed to the extent (and only to the extent)
necessary to make it enforceable, valid or legal. To the extent any provisions
held to be invalid, unenforceable or otherwise illegal cannot be reformed, such
provisions are to be stricken and the remainder of this Agreement will be
binding on the parties and their successors and assigns as if such invalid or
illegal provisions were never included in this Agreement from the first
instance.     24.   Survival of Provisions. Notwithstanding any other provision
of this Agreement, the parties’ respective rights and obligations under
Sections 9, 10, 11, 12, 13, 14, 15, 16, 17, 19, 23 and 27 will survive any
termination or expiration of this Agreement or the termination of the
Executive’s employment.     25.   Representations and Acknowledgements.

  (a)   The Executive hereby represents that, except as he has disclosed in
writing to the Company with regard to his employment contract with Hayes Lemmerz
International, Inc. and any agreements associated with his

19



--------------------------------------------------------------------------------



 



      employment or retirement from Ford Motor Company, he is not subject to any
restriction of any nature whatsoever on his ability to enter into this Agreement
or to perform his duties and responsibilities hereunder, including, but not
limited to, any covenant not to compete with any former employer, any covenant
not to disclose or use any non-public information acquired during the course of
any former employment or any covenant not to solicit any customer of any former
employer.     (b)   The Executive hereby represents that, except as he has
disclosed in writing to the Company with regard to his employment agreement with
Hayes Lemmerz International, Inc. and any agreements associated with his
employment or retirement from Ford Motor Company, he is not bound by the terms
of any agreement with any previous employer or other party to refrain from using
or disclosing any trade secret or confidential or proprietary information in the
course of the Executive’s employment with the Company or to refrain from
competing, directly or indirectly, with the business of such previous employer
or any other party.     (c)   The Executive further represents that, to the best
of his knowledge, his performance of all the terms of this Agreement and as an
employee of the Company does not and will not breach any agreement with another
party, including without limitation any agreement to keep in confidence
proprietary information, knowledge or data the Executive acquired in confidence
or in trust prior to his employment with the Company, and that he will not
knowingly disclose to the Company or induce the Company to use any confidential
or proprietary information or material belonging to any previous employer or
others.     (d)   The Executive hereby represents and agrees that, during the
Restricted Period, if the Executive is offered employment or the opportunity to
enter into any business activity, whether as owner, investor, executive,
manager, employee, independent consultant, contractor, advisor or otherwise, the
Executive will inform the offeror of the existence of Sections 11, 12, 13 and 14
of this Agreement and provide the offeror a copy thereof.

  26.   Compliance with Code Section 409A. It is intended that any amounts
payable under this Agreement and the Company’s and the Executive’s exercise of
authority or discretion hereunder will comply with the provisions of
Section 409A of the Code and the treasury regulations relating thereto so as not
to subject the Executive to the payment of the additional tax, interest and any
tax penalty which may be imposed under Code Section 409A. Reference to
Section 409A of the Code is to Section 409A of the Internal Revenue Code of
1986, as amended, and will also include any proposed, temporary or final
regulations, or any other guidance, promulgated with respect to such Section by
the U.S. Department of Treasury or the Internal Revenue Service. Notwithstanding
the foregoing, no particular tax result for the Executive with respect to any
income recognized by the Executive in connection with the Agreement is
guaranteed, and the Executive

20



--------------------------------------------------------------------------------



 



      will be responsible for any taxes, penalties and interest imposed on him
under or as a result of Section 409A of the Code in connection with the
Agreement.     27.   Amendment; Waiver. Except as otherwise provided herein,
this Agreement may not be modified, amended or waived in any manner except by an
instrument in writing signed by both Parties hereto. No waiver by either Party
at any time of any breach by the other Party hereto or compliance with any
condition or provision of this Agreement to be performed by such other Party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time.     28.   Counterparts. This Agreement
may be executed in one or more counterparts, each of which will be deemed to be
an original but all of which together will constitute one and the same
agreement. The Recitals and any attachments to this Agreement are by this
reference incorporated into and made a part of this Agreement.     29.  
Headings. Unless otherwise noted, the headings of sections herein are included
solely for convenience of reference and will not control the meaning or
interpretation of any of the provisions of this Agreement.     30.   Defined
Terms.

  (a)   “Bylaws” means the Amended and Restated Dana Holding Corporation Bylaws,
as may be amended from time to time.     (b)   “Cause” will mean:

  (i)   Any act or omission constituting a material breach by the Executive of
any provisions of this Agreement that has not been cured within thirty (30) days
after written notice to the Executive describing the breach and the nature of
the conduct necessary to cure the breach;     (ii)   The willful failure by the
Executive to perform his duties hereunder (other than any such failure resulting
from the Executive’s Disability), after demand for performance is delivered by
Company that identifies in reasonable detail the manner in which Company
believes the Executive has not performed his duties, if, within 30 calendar days
of such demand, the Executive fails to cure any such failure capable of being
cured;     (iii)   Any intentional act or misconduct materially injurious to
Company or any Subsidiary, financial or otherwise, or any act of
misappropriation, fraud including with respect to Company’s accounting and
financial statements, embezzlement or conversion by the Executive of Company’s
or any of its Subsidiary’s property;

21



--------------------------------------------------------------------------------



 



  (iv)   The conviction (or plea of no contest) of the Executive for any felony,
including any felony involving fraud, moral turpitude, embezzlement or theft;  
  (v)   The commission of any violation of any antifraud provision of federal or
state securities laws; or     (vi)   Alcohol or prescription or other drug abuse
substantially affecting work performance.

  (c)   “Restated Certificate of Incorporation” means the Certificate of
Incorporation of Dana Holding Corporation, as may be amended from time to time.
    (d)   “Code” means the Internal Revenue Code of 1986, as amended from time
to time, including any rules and regulations promulgated thereunder, along with
Treasury and IRS Interpretations thereof. Reference to any section or subsection
of the Code includes reference to any comparable or succeeding provisions of any
legislation that amends, supplements or replaces such section or subsection.    
(e)   “Disability” or “Disabled” will mean the Executive’s incapacity due to
physical or mental illness to substantially perform his duties and the essential
functions of his position, with or without reasonable accommodation, on a
full-time basis for six months as determined by the Board in its reasonable
discretion, and within 30 days after a notice of termination is thereafter given
by the Company, the Executive will not have returned to the full-time
performance of the Executive’s duties; provided, however, if the Executive
disputes a determination to terminate his employment because of Disability, the
question of the Executive’s disability will be subject to the certification of a
qualified medical doctor selected by the Company and the Executive. The costs of
such qualified medical doctor will be paid for by the Company.     (f)  
“Employment Term” means the Initial Employment Term and any Renewal Term.    
(g)   “Good Reason” means (i) a reduction in the Executive’s Base Salary or
benefits (other than reductions applied similarly to all of the Company’s senior
executives; (ii) failure to pay or provide any of the compensation set forth in
this Agreement (except for reductions applied similarly to all of the Company’s
senior executives), (iii) a material adverse change by the Company in the
Executive’s title, position, authority or reporting relationships within the
Company (and which shall not include any additional duties assigned to the
Executive based his past experience and background); and (iv) a failure by the
Company to comply with any material provision of this Agreement, which failure
is not cured (if capable

22



--------------------------------------------------------------------------------



 



      of cure) within 15 days (or in any event after 45 days if not capable of
cure within 15 days) after written notice of such non-compliance by the Company.
    (h)   “LTIP” means the Company’s 2008 Omnibus Incentive Plan, effective
December 26, 2007 as may be amended from time to time, or any successor plan,
program or arrangement thereto.     (i)   “Payment Period” means the 12-month
period following the Executive’s termination of employment.     (j)  
“Restricted Period” means the 12-month period following the Executive’s date of
termination of employment with the Company for any reason or Cause, including
for non-renewal of this Agreement, Disability, termination by the Company or
termination by the Executive.     (k)   “STIP” means the Company’s Short-Term
Incentive Plan (also known as the “Annual Incentive Plan”), effective
December 26, 2007, as may be amended from time to time, or any successor plan,
program or arrangement thereto.     (l)   “Subsidiary” will mean any entity,
corporation, partnership (general or limited), limited liability company,
entity, firm, business organization, enterprise, association or joint venture in
which the Company directly or indirectly controls ten percent (10%) or more of
the voting interest.

     IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by
an officer pursuant to the authority of its Board, and the Executive has
executed this Agreement, as of the day and year first written above.

            DANA HOLDING CORPORATION
      By:   /s/ Robert H. Marcin         Robert H. Marcin        Chief
Administrative Officer                  /s/ James A. Yost         James A. Yost 
           

23